                    UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NORTH CAROLINA r-11..E.O IN OPEN COURT
                         . WESTERN DIVISION
                                                         ?N~2PJU>Qpfil
                                                           P~er A. oore, Jr., Clerk
                                                            US District Court      ·
                                                            F.8St9m District of NC


IN RE:

 SEALED DEFENDANTS (MG & RG)
.TWELVE-COUNT GRAND JURY                  ORDER TO SEAL INDICTMENT
 INDICTMENT OF FEBRUARY 20, 2020


     Upon motion of the United States, it is hereby ORDERED that

the Indictment in the above-captioned case, returned by the Federal

Grand Jury on February 20, 2020, be sealed.

     It is FURTHER ORDERED that the Clerk may temporarily unseal

the Indictment for the purposes of issuing arrest warrants for the

defendants and to provide copies of the Indictment to the United

States Attorney and the United States Probation Office.

     It is FURTHER ORDERED that the Indictment shall remain sealed

until such time as the arrest warrants for the defendants have                   ./



been executed, or upon further order of this Court.

     This, the   4u14--.   day of February, 2020.




                                      uNITEDSTATES MAGISTRATE JUDGE
